 

Amendment to Employment Agreement

 

This Amendment to the Employment Agreement by and between Lightlake Therapeutics
Inc. (the “Company”) and Michael Sinclair (“Sinclair”) (collectively, the
“Parties”) dated August 6, 2010 (the “2010 Agreement”), is entered into by and
between the Company and Sinclair on December 31st, 2012 (the “Amendment”).

 

WHEREAS the 2010 Agreement appointed Sinclair as Executive Chairman (“EC”) of
the Company;

 

WHEREAS the Company has requested that Sinclair provide services beneficial to
the Company that are beyond the scope of the 2010 Agreement (the “Services”);

 

WHEREAS Sinclair has not been receiving meaningful cash compensation to date and
has received an amount of options deemed by the Company to be inadequate to
retain Sinclair as EC;

 

WHEREAS the Company seeks to retain Sinclair as EC; and

 

WHEREAS the Company seeks to provide Sinclair with additional incentive to
remain EC and perform the Services;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby mutually agree to amend the 2010
Agreement as follows:

 

1)Sinclair shall provide the Services until one (1) year from the date hereof.

 

2)Any compensation granted herein shall be in addition to any other option
compensation previously granted by the Company to Sinclair and in addition to
any accrued cash compensation owed by the Company to Sinclair.

 

3)Effective January 1, 2013, Sinclair shall receive annual cash pay of
US$300,000.00 unless otherwise agreed in writing by the Parties. Such pay shall
be paid to Sinclair in US$75,000.00 quarterly cash installments on the first day
of each calendar quarter of service: January 1, April 1, July 1, and October 1
of each year. Notwithstanding the foregoing, such annual cash pay shall be
deferred until the earlier of the date on which the Company is acquired or the
date on which the Company is sufficiently funded or partially funded, as
determined by a majority of the Board of Directors of the Company, at which
point all (or a portion of, if partially funded) unpaid installments to such
date on which the Company shall be funded shall be paid to Sinclair within a
reasonable amount of time and shall not be unreasonably withheld. Once the
Company is appropriately funded, as determined by a majority of the Board of
Directors of the Company, the Company shall pay Sinclair competitive and
reasonable cash compensation on a quarterly basis, the amount of which shall be
determined in good faith by Sinclair and the Company at the time that such
funding is received by the Company.

 

 

 

 

4)Sinclair shall be granted stock options for six million (6,000,000) shares of
stock of the Company, exercisable at US$0.15 (“Exercise Price”) with the life of
such options being five (5) years (collectively, the “Options”). Such Options
may only be exercised between the following dates: (i) the date on which the
Company’s price per Share has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) the
Expiration Date. Such Options shall be exercisable in the form of Notice of
Stock Option Grant attached as Exhibit A hereto, which Options may be exercised,
where applicable, pursuant to the form of Notice of Exercise of Stock Option
(the “Exercise Notice”) attached as Exhibit B hereto. Notwithstanding any
provisions of the Options to the contrary, if the fair market value of one share
of Common Stock (as defined in the Stock Option Plan of the Company effective
December 15, 2010 (the “Stock Option Plan”)) is greater than the exercise price
(at the date of calculation as set forth below), in lieu of exercising the
Options for cash, the Holder (as defined in the Stock Option Plan) may elect to
receive shares equal to the value (as determined below) of the Options (or the
portion thereof being exercised) by surrender of the Options at the principal
office of the Company together with the properly signed Exercise Notice in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

 

X= Y(A-B)        A     Where X = the number of shares of Common Stock to be
issued to the Holder     Y = the number of shares of Common Stock purchasable
under the Options or, if only a portion of the Options are being exercised, the
portion of the Options being exercised (at the date of such calculation)     A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)     B = the Exercise Price per share (as adjusted to the date
of such calculation)

  

 

 

 

Notwithstanding the foregoing, such Options may only be exercised between the
following dates: (i) the earliest date on which the price per share of the
Company’s Common Stock has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) their
expiration date. Proportionate adjustments shall automatically be made to both
the Exercise Price and number of such Options, and the price per share
restriction set forth in this paragraph, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued shares of the Company’s Common Stock effected without
receipt of consideration by the Company, or upon any other event reasonably
determined by a majority of the Board of Directors of the Company to justify
such adjustments.

 

Within one (1) month following the date hereof, the Company shall deliver to
Sinclair all Options granted herein. All such Options delivered to Sinclair as
per this Amendment may be delivered to Sinclair electronically with a scanned
signature, in which case they shall have the same effect and force as if they
had been delivered in original signed form. For all Options granted to Sinclair
electronic delivery of a signed Exercise Notice along with electronic delivery
of such Options shall have the same exercise effect as surrendering such Options
at the principal office of the Company together with the properly signed
Exercise Notice.

 

All shares of the Company’s Common Stock underlying the Options set forth above
shall be delivered in registered and freely transferrable form. Within one (1)
year from the date hereof, the Company shall register all such stock under the
Securities Act of 1933, as amended, to ensure that registered and freely
transferrable Common Stock shall be delivered to Sinclair upon the exercise of
the Options. Within one (1) year from the date hereof the Company shall adopt a
stock incentive plan that is tax-efficient for Sinclair.

 

5)Sinclair shall be granted warrants for twenty eight million five hundred
thousand (28,500,000) shares of stock of the Company, exercisable at US$0.15
with the life of such warrants being five (5) years from the date hereof (the
“Warrants”). Such Warrants shall be exercisable in the form of Notice of Warrant
Grant attached as Exhibit C hereto, which Warrants may be exercised, where
applicable, pursuant to the form of Notice of Exercise of Warrant (the “Warrant
Exercise Notice”) attached as Exhibit D hereto. The Warrants shall be
exercisable in whole or in part, are only exercisable for cash, and are freely
transferable to other parties except as prohibited by applicable laws and
regulations. Subject to the restrictions and requirements of applicable law, the
Warrants are exchangeable at any time for an equal aggregate number of warrants
of different denominations, as reasonably requested by the holder of the
Warrants surrendering the same, or in such denominations as may be requested by
the holder of the Warrants (but not exceeding the number of Warrants granted).

 

 

 

 

Notwithstanding the foregoing, such Warrants may only be exercised between the
following dates: (i) the earliest date on which the price per share of the
Company’s Common Stock has traded at or above US$0.30 for at least three (3)
trading days out of any ten (10) consecutive trading days; and (ii) their
expiration date. Proportionate adjustments shall automatically be made to both
the Exercise Price and number of such Warrants, and the price per share
restriction set forth in this paragraph, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued shares of the Company’s Common Stock effected without
receipt of consideration by the Company, or upon any other event reasonably
determined by a majority of the Board of Directors of the Company to justify
such adjustments.

 

Within one (1) month following the date hereof, the Company shall deliver to
Sinclair such Warrants in original signed form. For all Warrants granted to
Sinclair electronic delivery of a signed Warrant Exercise Notice along with
electronic delivery of such Warrants shall have the same exercise effect as
surrendering such Warrants at the principal office of the Company together with
the properly signed Warrant Exercise Notice.

 

All shares of the Company’s Common Stock underlying the Warrants set forth above
shall be delivered in registered and freely transferrable form. Within one (1)
year from the date hereof, the Company shall register all such stock under the
Securities Act of 1933, as amended, to ensure that registered and freely
transferrable Common Stock shall be delivered to Sinclair upon the exercise of
the Warrants.

 

6)In the event of termination pursuant to Section 5 of the 2010 Agreement, the
Company shall not be obligated to provide any further compensation to Sinclair
except such options that have vested, such warrants that have been granted, and
any other cash or non-cash compensation, including deferred cash compensation,
to which Sinclair is entitled through the date of such termination in accordance
with the terms of Section 5 of the 2010 Agreement.

 

7)This Amendment shall be governed by and construed in accordance with the laws
of the United States, and specifically the laws of the state of Nevada. Should a
dispute arise, both parties shall subject themselves to exclusive jurisdiction
of the courts of the state of Nevada.

 

 

 

 

8)This Amendment and the 2010 Agreement constitute the entire understanding
between the Parties relating to its subject matter, superseding all
negotiations, prior discussions, preliminary agreements and agreements relating
to the subject matter hereof made prior to the date hereof. No waiver by a Party
of any breach by another Party of any term, provision or condition of this
Amendment, to be performed by such other Party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or at any prior
or subsequent time. This Amendment may not be modified or amended except in
writing signed by the Parties. Each of the Parties hereto agrees that this
Amendment has been jointly prepared, and that no claim may be asserted by any
Party that any ambiguity in this Amendment may be construed against any one
Party. Except as expressly herein amended or amended in the future by the
Parties, all of the terms and conditions of the 2010 Agreement shall continue in
full force and effect, and the same are hereby ratified and confirmed. In the
event of an inconsistency or conflict between any terms or conditions in the
2010 Agreement and in this Amendment, the terms in this Amendment shall govern.

 

9)This Amendment may be executed in counterparts, each of which shall constitute
an original but together shall constitute one and the same Amendment. The
Parties further agree that such counterparts may be provided via scan, email,
and/or facsimile to one another, each of which shall be binding upon the
signatory who sends the scan, email and/or facsimile that was signed by such
sending signatory. The Parties further agree to exchange the original signature
pages hereof as soon as practicable after sending such scan, email and/or
facsimile, but in any dispute or controversy, the Parties hereto agree that it
shall not be necessary for any such Party to provide the original signature
pages of the other as a condition of enforcing this Amendment, it being
understood that such scan, email and/or facsimile signature pages shall be
sufficient to establish the consent of the Party who sent the scan, email and/or
facsimile that was signed by such sending signatory to be bound by the terms of
this Amendment.

 

IN WITNESS WHEREOF the parties have executed this Amendment this 31st day of
December 2012.

 

LIGHTLAKE THERAPEUTICS INC.

 

By: /s/ Roger Crystal   Name: Roger Crystal   Title: CEO         By: /s/ Michael
Sinclair   Name: Michael Sinclair   Title: Chairman  

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF STOCK OPTION GRANT

 

Dear Dr. ________________ (“Optionee”),

 

Reference is hereby made to (i) the Stock Option Plan of Lightlake Therapeutics
Inc. (the “Company”) effective December 15, 2010 (the “Stock Option Plan”), and
(ii) the Employment Agreement dated August 6, 2010, between the Company and
Michael Sinclair and the Amendment to the Employment Agreement dated
_______________ __, ____, between the Company and Michael Sinclair (as amended,
restated, or otherwise modified from time to time, the “Letter”). Capitalized
terms utilized herein shall have the meanings ascribed to them in the Stock
Option Plan unless otherwise defined herein.

 

You have been granted options to purchase Common Stock of the Company (with each
share of Common Stock of the Company, a “Share”) as follows:

 

Board Approval Date:       Date of Grant:       Exercise Price per Share:
US$0.15     Total Number of Shares Granted:       Total Exercise Price: Cashless
exercise as per the Letter     Type of Options: Non-Qualified Stock Options    
Expiration Date: [The date that is five (5) years from the Date of Grant]    
Termination Period: These Options may be exercised for a period of five (5)
years from the Date of Grant.  Optionee is responsible for keeping track of
these exercise periods following termination for any reason of his service
relationship with the Company, it being understood that Optionee is entitled to
all rights, including compensation and vesting rights, with respect to these
Options, as set forth in the Letter.  The Company will not provide further
notice of such periods.     Transferability: These Options may not be
transferred, except as permitted by applicable laws and regulations.

 

 

 

 

Restrictions on Exercise: These Options may only be exercised between the
following dates: (i) the earliest date on which the price per Share has traded
at or above US$0.30 for at least three (3) trading days out of any ten (10)
consecutive trading days; and (ii) the Expiration Date.  Notwithstanding
anything to the contrary contained in any agreement with the Company, it is an
absolute condition of the Optionee’s right to exercise any Option that the
Optionee be in full compliance with any other agreements between the Optionee
and the Company, including without limitation any confidentiality agreements.  
  Vesting: 100% on [the date of the initial Amendment to the Employment
Agreement referenced herein]

 

Following receipt by the Company of evidence and/or an indemnity from the
Optionee to the Company in a form reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of these Options or any certificates for
representing the Shares underlying these Options and, in the event of
mutilation, following the surrender and cancellation of such Options or stock
certificate, the Company will make and deliver replacement Options or stock
certificate of like tenor and dated as of such cancellation, in lieu of these
Options or stock certificates, without any charge therefor, it being understood
that the making and/or delivery of such replacement Options or stock
certificates by the Company will not be unreasonably withheld.  Any such
replacement Options or stock certificates shall be subject to the same terms,
conditions, and restrictions as these Options and any Shares underlying these
Options. Subject to the restrictions and requirements of applicable law, these
Options are exchangeable at any time for an equal aggregate number of options of
different denominations, as reasonably requested by the Optionee surrendering
the same, or in such denominations as may be requested by the Optionee (but not
exceeding the number of Shares underlying the Options in these Options in the
aggregate).  No service charge will be made for such registration or transfer,
exchange or reissuance. Proportionate adjustments shall automatically be made to
both the Exercise Price and number of these Options, and the Restrictions on
Exercise, in the event of a stock split, stock dividend, reclassification,
recapitalization, or any other increase or decrease in the number of issued
Shares of the Company effected without receipt of consideration by the Company,
or upon any other event reasonably determined by a majority of the Board of
Directors of the Company to justify such adjustments.

 

 

 

 

Shares issued to you upon exercise of these Options shall be registered under
the Securities Act of 1933, as amended, and shall be freely transferrable. To
the extent that the terms of the Stock Option Plan differ from the terms of this
Notice of Stock Option Grant (the “Notice”), the terms of this Notice supersede
the terms of the Stock Option Plan.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Options.

 

    LIGHTLAKE THERAPEUTICS INC.             Optionee   Roger Crystal, Chief
Executive Officer

 

EXHIBIT B

 

Form of Notice of Exercise of Stock Option

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the stock option(s) granted to me by Lightlake Therapeutics Inc., a
Nevada corporation (the “Company”) on _______________ at a fair market value of
US$ ______ per share. Pursuant to the terms of such option(s), I wish to
purchase _______________ shares of the common stock covered by such option(s) at
the exercise price(s) of US$ ______ per share via cashless exercise. These
shares should be registered under the Securities Act of 1933, as amended, and
delivered as follows:

 

Name:           Address:                                   Social Security
Number:    

 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:    

 

 

 

 

EXHIBIT C

 

FORM OF NOTICE OF WARRANT GRANT

 

Dear Dr. ________________ (“Warrant Holder”),

 

As per the Amendment to the Employment Agreement dated _______________ __, ____,
between Lightlake Therapeutics Inc. (the “Company”) and Michael Sinclair, the
Warrant Holder has been granted warrants (“Warrants”) to purchase Common Stock
of the Company (with each share of Common Stock of the Company, a “Share”) as
follows:

 

Board Approval Date:       Date of Grant:       Exercise Price per Share:
US$0.15     Total Number of Warrants Granted:       Total Exercise Price:
US$0.15 per Warrant     Expiration Date: The date that is five (5) years from
the Date of Grant     Termination Period: These Warrants may be exercised for a
period of five (5) years from the Date of Grant, as appropriate.    
Transferability: These Warrants may be transferred, except as prohibited by
applicable laws and regulations.     Vesting: 100% on [the date of the initial
Amendment to the Employment Agreement referenced herein.]     Restriction on
Exercise: These Warrants may only be exercised between the following dates: (i)
the earliest date on which the price per Share has traded at or above US$0.30
for at least three (3) trading days out of any ten (10) consecutive trading
days; and (ii) the Expiration Date.

 

 

 

 

Following receipt by the Company of evidence and/or an indemnity from the
Warrant Holder to the Company in a form reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of these Warrants or any
certificates for representing the Shares underlying these Warrants and, in the
event of mutilation, following the surrender and cancellation of such Warrants
or stock certificate, the Company will make and deliver replacement Warrants or
stock certificate of like tenor and dated as of such cancellation, in lieu of
these Warrants or stock certificates, without any charge therefor, it being
understood that the making and/or delivery of such replacement Warrants or stock
certificates by the Company will not be unreasonably withheld.  Any such
replacement Warrants or stock certificates shall be subject to the same terms,
conditions, and restrictions as these Warrants and any Shares underlying these
Warrants. Subject to the restrictions and requirements of applicable law, these
Warrants are exchangeable at any time for an equal aggregate number of warrants
of different denominations, as reasonably requested by the Warrant Holder
surrendering the same, or in such denominations as may be requested by the
Warrant Holder (but not exceeding the number of Shares underlying the Warrants
in these Warrants in the aggregate).  No service charge will be made for such
registration or transfer, exchange or reissuance. Proportionate adjustments
shall automatically be made to both the Exercise Price and number of these
Warrants, and the Restriction on Exercise, in the event of a stock split, stock
dividend, reclassification, recapitalization, or any other increase or decrease
in the number of issued Shares of the Company effected without receipt of
consideration by the Company, or upon any other event reasonably determined by a
majority of the Board of Directors of the Company to justify such adjustments.

 

Shares issued to the Warrant Holder upon exercise of these Warrants shall be
registered under the Securities Act of 1933, as amended, and shall be freely
transferrable.

 

By signature of the Warrant Holder and the signature of the Company’s
representative below, the Warrant Holder and the Company agree to the terms of
these Warrants.

 

    LIGHTLAKE THERAPEUTICS INC.             Warrant Holder   Roger Crystal,
Chief Executive Officer

 

 

 

 

EXHIBIT D

 

Form of Notice of Exercise of Warrant

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the warrant(s) granted to me by Lightlake Therapeutics Inc., a Nevada
corporation (the “Company”) on _______________ at a fair market value of US$
______ per share. Pursuant to the terms of such warrant(s), I wish to purchase
_______________ shares of the common stock covered by such warrant(s) at the
exercise price(s) of US$ ______ per share via cash exercise, for a total
aggregate purchase price of US$_______________, which I agree to promptly
provide to the Company.

 

Electronic delivery of this signed notice along with electronic delivery of such
warrant(s) shall have the same exercise effect as surrendering such warrant(s)
at the principal office of the Company together with the properly signed Notice
of Exercise of Warrant.

 

These shares should be registered under the Securities Act of 1933, as amended,
and delivered as follows:

 

Name:           Address:                                   Social Security
Number:    

 

 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

Dated:     By:                       Name:    

 

 

 

